Citation Nr: 1127888	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  06-36 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for degenerative joint disease (DJD/arthritis) of the left knee.

2.  Entitlement to an initial rating higher than 30 percent for instability of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the military from March 1968 to February 1971.  

This appeal to the Board of Veterans' Appeals (Board) is from December 2005 and March 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran has appealed for higher initial ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his initial rating, VA must consider whether he is entitled to a "staged" rating to compensate him for times since the effective date of his award when his disability may have been more severe than at others).  

In September 2010, the Board remanded the case to the RO, via the Appeals Management Center (AMC), for additional development and consideration.  

And in a March 2011 rating decision and supplemental statement of the case (SSOC), on remand, the AMC assigned a separate 30 percent rating for the associated severe instability of his left knee disability, but only retroactively effect from October 18, 2010, the date of a VA compensation examination.  He has since continued to appeal, requesting an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (A Veteran is presumed to be seeking the highest possible rating, unless he expressly indicates otherwise).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Unfortunately, a review of the evidence in this case reveals that the AMC did not fully comply with the Board's September 2010 remand directive (directive #1), instructing the AMC to obtain any outstanding evaluation or treatment records for his left knee disability since 2005, whether from VA or a private facility.  That is, following the remand, the Veteran identified outstanding private treatment records from the Jacksonville Orthopedic Institute, but the AMC failed to obtain them.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board are not complied with, the Board commits error as a matter of law when it fails to ensure compliance, and further remand will be mandated).  

In that regard, the Veteran submitted a statement, dated in October 2010, which identified recent treatment for his left knee disability from a private physician at the Jacksonville Orthopedic Institute.  However, it does not appear that the AMC attempted to obtain any of these recent private treatment records.  And at the October 2010 VA compensation examination, the examiner specifically noted that the Veteran had brought X-ray test results from a private facility, dated in 2010, showing significant left knee DJD.  Unfortunately, this private X-ray report was not associated with the claims file, despite the AMC acknowledging its presence in the March 2011 supplemental statement of the case (SSOC).  So, it is imperative the AMC obtain any outstanding private evaluation or treatment records from these and other private treating providers.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c)(1) (2010).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he complete and return the necessary authorization (VA Form 21-4142) for VA to obtain any additional medical evaluation or treatment records from his treating private physician at the Jacksonville Orthopedic Institute, and any other outstanding private treatment records. 

Ask the Veteran to identify the private facility that conducted X-ray testing, which he showed to the October 2010 VA examiner.  Also request him to submit a copy of this private X-ray testing report if he has it in his personal possession.  

Additionally, ask the Veteran to assist in obtaining these records by providing the relevant dates of treatment, names of the treating physicians, phone numbers and addresses, or by himself providing these treatment records if, for example, he has them in his personal possession.  If he provides a completed release form authorizing VA to obtain these confidential treatment records, then attempt to obtain them with at least one follow-up request if no reply is received.  See 38 C.F.R. § 3.159(c)(1) (2010).

2.  Ensure that the requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.

3.  Readjudicate this claim in light of any additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him a supplemental statement of the case (SSOC) and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
PAUL S. RUBIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


